ORDER

PER CURIAM.
Donald L. Mees, movant, appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant was convicted and sentenced on one count of first degree murder and one count of armed criminal action. The sentences were affirmed on appeal. State v. Mees, 957 S.W.2d 488 (Mo.App. E.D.1997). The motion court’s findings of fact are supported by the record and are not clearly erroneous. Movant’s assignments of ineffective assistance of counsel are without merit. Movant suggests that we should remand for a finding of fact and conclusion of law on one of his claims of ineffective assistance because the motion court merely rejected the allegation as an attempt to re-litigate a matter decided on direct appeal. The findings are sufficient for our review of whether the motion court clearly erred because the allegation, if proven, will not support a finding of prejudice.
An extended opinion recitmg the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. Judgment affirmed pursuant to Rule 84.16(b).